Order, Supreme Court, New York County (Leland DeGrasse, J.) entered May 10, 1990, which, inter alia, denied and dismissed in part petitioner’s CPLR article 78 application seeking to obtain disclosure of respondent Department of Investigation’s investigatory file under the Freedom of Information Law, unanimously affirmed, without costs.
We have reviewed said respondent’s investigatory file in camera, as did Supreme Court, and conclude that disclosure was properly limited by the exemptions for intra-and-interagency materials (Public Officers Law § 87 [2] [g]) and for employment histories and confidential reports (Public Officers Law § 89 [2] [b] [i], [v]). Concur—Sullivan, J. P., Ellerin, Kupferman, Ross and Rubin, JJ.